                  Case 1:21-cr-00225-MKV Document 77 Filed 06/17/21 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                            Law Firm of             DOC #:
                                      Susan K Marcus LLC            DATE FILED: 7
                                         29 Broadway, Suite 1412, New York, NY 10006
                                T: 212-792-5131  F: 888-291-2078 E: susan@skmarcuslaw.com

                                                                   June 16, 2021

       VIA ECF

       Judge Mary Kay Vyskocil
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

       In re: United States v. Encarnacion-Velez et al. (on behalf of Leuris Sabala-Mejia), 21-CR-225

       Dear Judge Vyskocil:

       I write to request a modification of Mr. Sabala-Mejia’s bond condition from home detention to a
       curfew, from 8am to 10pm Mr. Sabala-Mejia has sole physical custody of his children. They have
       multiple medical, school, family and social appointments throughout the week that require his
       supervision and physical presence. He also must obtain their food and other necessities on a regular
       basis, and needs time to be able to shop for and with them. He has been fully compliant with all
       conditions to date, and his pretrial officer supports this modification request. Pretrial is appreciative
       of his challenge as a single father and believes a curfew is the most suitable condition for Mr. Sabala-
       Mejia. The government also consents to this modification.

       Therefore, Mr. Sabala-Mejia requests an immediate modification of his bond condition from home
       detention to a curfew, from 8am to 10pm.

       Thank you for your consideration of this request.

                                                                   Sincerely,




                                                                   Susan K. Marcus, Esq.
                                                                   Attorney for Leuris Sabala-Mejia


7KLVUHTXHVWWRPRGLI\WKHFRQGLWLRQVRI6DEDOD0HMLD VSUHWULDOUHOHDVHLV*5$17(',13$57+HVKDOOREVHUYH
DFXUIHZIURP30WR$0DQGPD\OHDYHKRPHFRQILQHPHQWEHWZHHQWKHKRXUVRI$0DQG30ZLWKRXWSUH
FOHDUDQFHIURP3UHWULDO6HUYLFHV+LVWUDYHOVKDOOUHPDLQUHVWULFWHGWR6'1<('1<+HVKRXOGQRWH[SHFWIXUWKHU
PRGLILFDWLRQVRIWKHFRQGLWLRQVRIKLVUHOHDVH


                                                             -XQH
